Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kriendler, J.), rendered September 30, 1986, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
None of the defendant’s claims of error with regard to the allegedly prejudicial remarks made by the prosecutor during summation are preserved for appellate review (CPL 470.05 [2]; see, People v Medina, 53 NY2d 951, 953). Nor was the defendant deprived of a fair trial by those comments of which he now complains (see, People v Roopchand, 107 AD2d 35, affd 65 NY2d 837).
Finally, the sentence imposed upon the defendant was not excessive (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Mangano, Thompson and Rubin, JJ., concur.